Citation Nr: 0533146	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  01-03 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
October 1985.

A July 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York denied 
the veteran's claim of entitlement to service connection for 
a thoracic spine disorder.  In December 2003 the Board of 
Veterans' Appeals (Board) remanded that claim to the RO for 
further action.

In a July 2003 rating decision, the RO denied entitlement to 
service connection for a cervical spine disorder.  In May 
2004, the veteran, through his representative, filed a notice 
of disagreement as to the July 2003 rating decision. 

The record raises a claim to reopen the issue of entitlement 
to service connection for a thoracic disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1999, the Buffalo, New York RO denied entitlement 
to service connection for a thoracic spine disorder; the 
veteran was notified of this decision and of his appellate 
rights with respect thereto.

2.  In August 1999, a Notice of Disagreement with the July 
1999 rating decision was received from the veteran.

3.  On November 15, 2000, a Statement of the Case addressing 
the July 1999 rating decision was mailed by the RO to the 
veteran at his last address of record; the Statement of the 
Case was not returned as undeliverable.

4.  Thereafter, no further communication was received from 
the veteran or any representative until April 2001.

5.  In an April 2002 correspondence, the RO informed the 
veteran that his appeal was not timely filed.

6.  In September 2002, the RO determined that the veteran had 
filed a timely Substantive Appeal.


CONCLUSION OF LAW

As the veteran did not file a Substantive Appeal to the July 
1999 rating decision, denying entitlement to service 
connection for a thoracic spine disorder, within 60 days of 
VA's mailing a November 15, 2000 Statement of the Case, the 
Board lacks jurisdiction to review the July 1999 rating 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302(b), 20.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200 (emphasis added).  The Substantive Appeal can 
be set forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or in correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the Substantive Appeal must be filed within 60 days 
from the date that the AOJ mails the Statement of the Case 
(SOC) to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997).  
38 C.F.R. § 20.302(b)(2) (establishing that such evidence 
must be received within one year of notice of the rating 
action to extend the expiration of the appeal period).  If 
the claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal, and neither requested nor 
was granted an extension of time to file a Substantive 
Appeal.  The Board notes that the SOC in this case was issued 
more than one year following notice of the July 1999 rating 
decision.  

Specifically, the record shows that the Buffalo, New York RO 
in a July 1999 rating decision denied entitlement to service 
connection for a thoracic spine disorder.  The veteran was 
notified of this decision and of his appellate rights with 
respect thereto on July 12, 1999.  In August 1999, he 
submitted a Notice of Disagreement as to the July 1999 rating 
decision, indicating that he might file an "official" 
Notice of Disagreement at a later date; he filed an 
"official" Notice of Disagreement in June 2000.  On 
November 15, 2000, the RO mailed the veteran an SOC with an 
enclosed VA Form 9 to his last address of record.  The SOC 
was not returned as undeliverable.  Thereafter, no 
communication was received from the veteran or any 
representative that could act as a timely Substantive Appeal 
until April 25, 2001.  On that date he submitted a statement, 
itself dated April 14, 2001, essentially indicating that he 
wished to continue to prosecute his claim.  The record shows 
that he did not request an extension of the time for filing a 
Substantive Appeal at any time prior to January 15, 2001, 
i.e., the 60th day after the SOC was issued.

The veteran and his representative argues that he never 
received the November 2000 SOC.  The record reflects, 
however, that the SOC was mailed to the same address the 
veteran consistently identified as his address of record both 
before and after the SOC was issued.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
principles of administrative regularity dictate a presumption 
that government officials have properly discharged their 
official duties.  See Saylock v. Derwinski, 3 Vet. App. 394 
(1992).  

In this case, the veteran's address of record was correctly 
used in the letter accompanying the Statement of the Case, 
that address was the same as that provided by the veteran 
before and after the SOC was issued.  The letter was not 
returned by the U.S. Postal Service as undeliverable.  The 
Board therefore presumes that the veteran received it.  The 
assertions of the veteran and his representative that he did 
not receive the SOC, standing alone, are not the type of 
clear evidence to the contrary which suffices to rebut the 
presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  It is well to note that the veteran has not 
presented any information or evidence tending to suggest that 
he never received the SOC.  The presumption of regularity 
supporting the assumption that the veteran received the 
Statement of the Case has not been rebutted, and he is 
presumed to have received the referenced document.

The Board is mindful of the Court's decision in Marsh v. 
Nicholson, No. 02-2384 (U.S. Vet. App. Nov. 17, 2005).  In 
that decision, the Court found that where the RO issued an 
SOC in response to the appellant's Notice of Disagreement, 
the appellant was entitled to a presumption, rebuttable by 
clear evidence to the contrary, that the Notice of 
Disagreement was timely filed.  The Court reasoned that 
because the RO in that case did not treat the Notice of 
Disagreement as untimely, and instead issued the SOC, it was 
presumed that the SOC was issued in accordance with relevant 
law and regulation.  Id.

In this case, however, the RO specifically informed the 
veteran in April 2002 that his appeal had been closed for 
failure to file a Substantive Appeal.  It was not until 
September 2002 when the RO determined, without explanation, 
that the veteran's appeal remained active.  In any event, 
even assuming that the RO's September 2002 determination 
created a presumption that a Substantive Appeal was timely 
filed in this case, the Board finds that the presumption is 
clearly rebutted by the evidence.

Specifically, the record shows that the first communication 
received from the veteran following the November 15, 2000, 
SOC is his April 2001 statement, which itself is dated April 
14, 2001.  Moreover, neither the veteran nor his 
representative contend that the veteran filed a Substantive 
Appeal within 60 days of the November 2000 SOC.  Rather, they 
contend only that he never received that SOC.  As discussed 
previously, the record does not contain sufficient evidence 
to rebut the presumption that the SOC was received by him in 
November 2000.  For the above reasons, the Board finds that 
any presumption of regularity in favor of accepting the April 
2001 statement, or any other communication, as a timely 
Substantive Appeal in this case has been rebutted by clear 
evidence that any Substantive Appeal was actually filed well 
beyond the 60-day period following issuance of the SOC, and 
perforce beyond the one year period from the date of notice 
of the July 1999 rating action.  

As a timely Substantive Appeal was not filed by the veteran 
as to the July 1999 rating decision after the issuance of a 
Statement of the Case, there is no jurisdictionally viable 
appeal pending before it as regarding the claim for service 
connection for a thoracic spine disorder.  Roy; Barnett v. 
Brown, 83 F.3d 1380, 1388 (Fed. Cir. 1996) (It is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised sua sponte by any party, at any stage in 
the proceedings, and, once apparent, must be adjudicated).  
Therefore, the veteran's appeal must be denied. 

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Board 
notes the above claim is denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board 
is entitled to go forward with adjudication of the veteran's 
claim regardless of whether or not the record shows he was 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
Board notes in any event that the December 2003 remand 
informed the veteran that the Board was considering denying 
his claim on the basis that his Substantive Appeal was 
untimely.  The remand advised him of the law and regulations 
regarding perfecting an appeal to the Board, and explained 
why in his case he did not appear to have perfected his 
appeal.  He had the opportunity following the remand to 
present any additional information or evidence to show that 
he did perfect his appeal.  

Moreover, while the RO since September 2002 has determined 
that he did file a timely Substantive Appeal, the Board 
points out, as did the December 2003 remand, that "questions 
as to timeliness or adequacy of response [to a Statement of 
the Case] shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3) (emphasis added).  The 
December 2003 remand specifically advised the veteran that 
the Board would make its own determination as to the 
timeliness of the Substantive Appeal, without regard to the 
RO's determination.  The Board consequently finds that the 
veteran has not been prejudiced by the Board's denial of his 
claim on a basis separate from that of the RO, namely that he 
did not submit a timely Substantive Appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


ORDER

The Board lacks jurisdiction to review a July 1999 rating 
decision denying entitlement to service connection for a 
thoracic spine disorder.

 
REMAND

As noted in the Introduction, a July 2003 rating decision 
denied service connection for a cervical spine disorder.  In 
a May 2004 statement, the representative submitted a Notice 
of Disagreement as to this rating decision.  Despite the 
Notice of Disagreement, the veteran has not been provided a 
Statement of the Case addressing the above-referenced issue.  
Therefore, although the Board does not have jurisdiction to 
address the merits of the claim, it must be remanded for 
further development by the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a Statement of 
the Case to the veteran addressing 
the issue of entitlement to service 
connection for a cervical spine 
disorder.  The veteran must be 
notified of the need to file a 
timely Substantive Appeal with 
respect to the July 2003 rating 
decision in order to preserve his 
right to have his appeal reviewed by 
the Board.  If the veteran submits a 
timely Substantive Appeal, the RO 
should undertake any other indicated 
development.  If, and only if, a 
timely Substantive Appeal is 
submitted, the issue should be 
certified for appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


